Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 25, 1992, which denied claimant’s application for reconsideration of a prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Given the failure of claimant to submit new evidence to support his request for reconsideration, we find no abuse of discretion in the Board’s rejection of the application. In any event, substantial evidence supports the Board’s finding that claimant’s activities on behalf of a corporation of which he was a major stockholder constituted employment within the meaning of the Unemployment Insurance Law. Claimant’s *807failure to reveal his activities in this regard support the further conclusion of willful misrepresentation.
Weiss, P. J., Crew III, Cardona, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.